                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

MARY L. McCLUNE,

       Plaintiff,                                 Cause No. 4:18-CV-00370

vs.
                                                  Removed from Circuit
FARMERS INSURANCE COMPANY,                        Court of Jackson County
INC.                                              Cause No. 1816-CV10500

       Defendants.                                JURY TRIAL DEMANDED

                    DEFENDANT'S REPLY SUGGESTIONS IN
               SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT

       COMES NOW Defendant Farmers Insurance Company,Inc.("Farmers"),and for its Reply

Suggestions in Support of Its Motion for Summary Judgment, states:

                                 TABLE OF CONTENTS

TABLE OF AUTHORITIES                                                                .2

INTRODUCTION                                                                        .3

DEFENDANT'S RESPONSE             TO    PLAINTIFF'S      STATEMENT     OF    ADDITIONAL
UNDISUTED FACTS                                                                      3

ARGUMENT                                                                            12

I.     FARMERS'EVALUATION WAS NOT COMPLETE BEFORE PLAINTIFF FILED SUIT              12

II.   PLAINTIFF'S RESPONSE FOCUSES ON PRODUCTION OF THE JUNE 2015 MRI,BUT THE ISSUE IS
FAILURE TO PRODUCE A MAY 29,2015, VISIT TO DR.EUBANKS-MENG BEFORE SHE FILED SUIT 15

CONCLUSION                                                                         .18

CERTIFICATE OF SERVICE                                                             .1 9




        Case 4:18-cv-00370-HFS Document 70 Filed 08/05/19 Page 1 of 19
                               TABLE OF AUTHORITIES

See, e.g., Chaudhri v. State Auto Prop. & Cas. Ins. Co., No. 4:17-CV-00703-DGK, 2019 WL
1519307(W.D. Mo. Apr. 8,2019)                                                        .15

Roller   v.   Am.   Modern    Home    Ins.   Co.,   484   S.W.3d    110 (Mo.   Ct.     App.
2015)                                                                                   .15

Wiles v. Capitol Indem. Corp., 215 F. Supp. 2d 1029(E.D. Mo.2001)                    ..15, 17

Med. Protective Co. v. Bubenik,594 F.3d 1047(8th Cir. 2010)                               16

Meyers v. Smith, 375 S.W.2d 9(Mo.1964)                                                    17

Drennen v. Wren,416 S.W.2d 229(Mo. App. 1967)                                             17

Banks v. Dretke, 540 U.S. 668,124 S. Ct. 1256, 157 L. Ed. 2d 1166(2004)                   17




                                      2
         Case 4:18-cv-00370-HFS Document 70 Filed 08/05/19 Page 2 of 19
                                       INTRODUCTION

       Plaintiffs opposition suggestions primarily rely on two arguments, each of which are not

supported by the undisputed facts:(1) Farmers completed its evaluation of Plaintiff's UIM claim

before requesting an EUO, so it could not reasonable request an EUO (though Plaintiff does not

cite to the insurance policy or any legal authority to support this proposition); and (2) Plaintiff

provided a medical authorization in connection with her UIM claim, so Farmers cannot complain

it did not receive her complete medical records. However, the undisputed facts show Farmers'

overall evaluation was not complete before an EUO was requested, and a final decision never made

on her claim. Further, the parties' conducted themselves as if Plaintiff would supply Farmers with

her medical records. Plaintiffs reliance on the existence of a medical authorization (which was

connected to her medical payments claim, not UIM claim) is merely a post-hoc justification for

withholding some of her medical records. Overall, her conduct clearly violated her duty to

cooperate because she almost immediately filed suit against Farmers after receiving a request for

an EUO and additional documents, depriving Farmers' of its contractual right to her cooperation.

                     DEFENDANT
                             ' S RESPONSE TO PLAINTIFF
                                                     ' S
                  STATEMENT OF ADDITIONAL UNDISUTED FACTS

       101.    On January 22, 2015, Plaintiff executed at Farmers' request an "Authorization For

Release of Health Information" for 11 separate medical providers including but not limited to Dr.

Kathleen Eubanks-Meng who requested the June 25, 2015 MRI of Plaintiffs left shoulder and

Diagnostic Imaging where the MRI was performed [Ex. 5 — Plaintiffs Med Auth to Farmers at

P000227-000234]

       Disputed as incomplete.        This authorization was executed in connection with

Plaintiff's claim for medical payments coverage(MPC),not for uninsured motorist coverage

(UIM). (Ex. P,Deposition of Ken Kyle,46:13 — 47:2; 57:7-13). Ken Kyle handled Plaintiffs



                                     3 70 Filed 08/05/19 Page 3 of 19
        Case 4:18-cv-00370-HFS Document
UIM claim. The MPC and UIM claims are handled separately, and Mr. Kyle may not have

even been able to access this authorization during his handling of Plaintiff's UIM claim. (Ex.

P, at 45:1-21; 60:6-21; 65:11-14). Counsel for Plaintiff and Mr. Kyle had an established

course of conduct in the handling of the UIM claim whereby Plaintiff's counsel would

provide him copies of Plaintiff's medical records, as evidenced by the two instances where

this occurred. (Exhibit F, at P000034; Exhibit G, at P000087). Later on, Farmers' counsel

requested records related to the June 25, 2015, MRI be provided to Farmers by Plaintiff's

counsel, consistent with this established course of conduct. (Exhibit M, at P000174-175).

Plaintiff filed suit against Farmers rather than cooperate. (Exhibit N). Not once did Plaintiff

respond to Mr. Kyle's requests for records by indicating that it should use the MPC

authorization to obtain them. Farmers did not have Dr. Eubanks-Meng's records for the

visit in which she ordered the June 2015 MRI until well after Plaintiff sued. (Exhibit H,First

set of medical records provided by Plaintiff, P000356-407; Exhibit G, Additional Materials

Requested by Farmers, P000118-159). The records contained in Exhibit 6 to Plaintiff's

Response were obtained after Plaintiff sued.

       102.   Plaintiff agreed that, "This authorization shall remain valid for the duration of my

claim."[Ex. 5 — Plaintiff's Med Auth to Farmers at P000230]

       Undisputed but incomplete. Defendant incorporates its response to Plaintiff's SOAF

101. This authorization was used in connection with Plaintiff's MPC claim, not her UIM

claim. Farmers paid Plaintiff's MPC claim on August 28, 2015. (See Exhibit P, at 89:3-12;

Exhibit Q,attached hereto, Page from Claim Summary Report). The duration of Plaintiff's

MPC claim was at an end as of that date. Plaintiff's first demand related to her UIM claim

against Farmers occurred on June 29, 2016. (Exhibit C, Emails regarding settlement of




                                               4
        Case 4:18-cv-00370-HFS Document 70 Filed 08/05/19 Page 4 of 19
Plaintiff's claim against JoAnn Miller). As a result, in accordance with the authorization's

language and 45 C.F.R. § 164.508(b)(2), the expiration event for the authorization had

occurred before Plaintiffs submitted their first demand related to her UIM claim. Further,

as shown in Defendants' response to Plaintiff's SOAF 101,Plaintiff's counsel had established

a course of conduct in the UIM claim whereby Plaintiff would provide medical records and

other documents to Farmers.

       103.   In response to Plaintiff's July 11, 2017 demand [Ex. F at P000033-35] Farmers'

requested certain information on July 26, 2017. [Ex. G at P000090].

       Undisputed.

       104.   Plaintiff thereupon advised Farmers it may take some time to collect all of the

requested information as it was not in her possession. Ex. G at P000092-94.

       Disputed. The pages to which Plaintiff cites do not support this proposition. If she

intended to refer to Ex. G, page P000088, then Farmers disputes this contention, as the

communication did not state that Plaintiff did not have the requested materials in her

possession, although it was implied. It is also significant that counsel for Plaintiff did not

respond to Mr. Kyle by indicating that Farmers should be able to acquire the requested

medical records with an authorization previously provided. It is undisputed that Plaintiff's

counsel stated: "We will follow-up on your requests. Might be a 3-4 weeks as requested

materials require us to deal with health care providers." (Ex. G,at P000088).

       105.   Farmers' Ken Kyle responded "Andy, I understand how it is just get them to me

when you can. Ken Kyle." [Ex. G at P000087-88].




                                               5
        Case 4:18-cv-00370-HFS Document 70 Filed 08/05/19 Page 5 of 19
        Undisputed. However,it is significant that neither Mr. Kyle nor counsel for Plaintiff

indicated that Farmers should be able to acquire the requested medical records with an

authorization previously provided.

        106.    Plaintiff provided all documentation and information requested by Farmers on

October 20,2017 and on October 23,2017 confirmed Farmers receipt so Farmers "could complete

its evaluation and pay Mary Lou's claim." Ex. 3 at P000163-164 and Ex. G at P000087-162; Ex.

8, Kyle depo at 120:17-121:6.Ex. 8, Kyle depo at 120:17-121:6; Ex. 9.

        Disputed,incomplete and immaterial. Plaintiff's counsel's email of October 20,2017,

requested that Ken Kyle "let me know when we can expect Farmers to complete its

evaluation and pay Mary Lou's claim." (Ex. 3, at P000164). Mr. Kyle responded that he

would "review and get back with you within the next 2 weeks." (Ex. 3, at P000163). The

documents cited in Exhibit G were provided by Plaintiff to Farmers, but it is disputed that

these were a complete set Plaintiff's medical records. Specifically, Ken Kyle requested

"copies of treatment records from Ms. McClune's primary care physician, Dr. Kathleen

Eubanks-Meng." (Ex. G, at P000090). Mr. Kyle did not expressly limit this request to pre-

accident records from Dr. Eubanks-Meng. (Id.). In fact, Plaintiff did not provide Farmers

with Dr. Eubanks-Meng's records from May 29, 2015, and those items were obtained after

Plaintiff sued Farmers. (Ex. G, at P000118-159; Ex. H,at P000399-404).

        107.    On November 7, 2017, Kyle wrote Plaintiff to advise that Farmers had "completed

[its] evaluation of Plaintiff's UIM claim as to both shoulder injuries after Plaintiff had supplied all

requested information and documentation, without requesting an EUO.

           "This letter is to advise that we have completed the evaluation of your clients'
           [UIM]claim. We appreciate your patients and cooperation while we completed
           the review."




                                                   6
         Case 4:18-cv-00370-HFS Document 70 Filed 08/05/19 Page 6 of 19
Ex. I (emphasis supplied).

       Disputed as incomplete, and is immaterial in any event. Defendant incorporates its

response to Plaintiff's SOAF 101 and 106. Plaintiff did not provide Farmers with a complete

set of her medical records. Plaintiff's Response to Defendant's Motion for Summary

Judgment asks the Court to take this statement out of context to conclude that, at this point,

no additional investigation or evaluation could be done on Ms. McClune's claim. In fact,

Mr. Kyle's communication specifically stated that "[biased on the information provided, we

have determined the value of your client's claim to be $106,850," so Farmers offered $6,850

to resolve her UIM claim. (Exhibit I). Plaintiff responded on March 12,2018, by demanding

$450,000. (Exhibit K). This demand had a more adversarial tone, and at that point there

was a "gigantic difference" in the valuation of the claim, making it clear that Farmers needed

to "make sure that [it] had all the information," needed to "get assistance with the

evaluation," and to "make sure [it] got everything [it] needled] to make a final

determination." (Ex. P, at 139:3 — 141:3). In fact, Plaintiff's EUO was necessary to make a

"final decision" on her claim. (Ex. P., at 130:5-17; 137:24 — 138:11; 140:21 — 141:3).

        108.   On March 12, 2018 Plaintiff rejected Farmers' settlement offer of $6,850.00,

explained why Farmers was now exposed to liability for vexatious refusal to pay Plaintiff's claim,

but nonetheless reduced her demand to settle her claim to $450,000.00, which would remain open

for 15 days or through the end of March 27, 2018. [Ex. K]

       Disputed. The March 12, 2018, letter did not state that Farmers "was now exposed

to liability for vexatious refusal to pay Plaintiff's claim." (Ex. K).

        109.   On March 14, 2018, Farmers acknowledged Plaintiff's March 12, 2018 demand

and confirmed it would respond within two weeks or by March 28, 2018 [Ex. L at P000171].




                                                7
        Case 4:18-cv-00370-HFS Document 70 Filed 08/05/19 Page 7 of 19
        Disputed as misleading, and otherwise immaterial. Farmers' March 14, 2018, letter

 indicating that it would be "referring the claim to counsel for assistance in evaluating and

 responding to the demand." The letter said "You should be contacted by our counsel within

 the next two weeks." (Ex. L)(emphasis added). This was not a promise that Farmers would

 respond to the demand within two weeks, but rather a clear indication that more evaluation

 with the assistance of counsel would be necessary. Counsel for plaintiff surely understands

 that it takes to time to run a conflicts check and become familiar with a file. Farmers'

 response to the demand was that it was not"able to accept or reject the demand at this time."

(Ex.L). In context,it is clear that Farmers immediately signaled that additional investigation

 would be forthcoming with the assistance of counsel. Indeed, Plaintiff does not dispute that

 her counsel received Farmers' counsel's request for additional information and an EUO

 before she filed suit. (See ECF No. 69,Plaintiff's Response, at 17-18,SOF 29 and 30). Thus,

 the supposed tardiness of the April 17, 2018, letter seeking additional information and an

EUO is immaterial.

        1 10.   Farmers did not respond by March 28, 2018, as Kyle represented it would.

        Disputed as misleading and/or incomplete. Defendant incorporates its response to

Plaintiff's SOAF 109.

        1 11.   Rather, Farmers responded by its lawyer's April 17, 2018 letter falsely claiming

that Plaintiff had not provided records of the June 2015 MRI, and Dr. MacMillan's report, Ex. M

at P000175, both of which had been provided to farmers on October 20, 2017, receipt confirmed

so Farmers "could complete its evaluation and pay Mary Lou's claim.". Ex. G, at P000087,

P00093-P00094); Ex. 8, Kyle depo at 120:17-121:6).




                                      8 70 Filed 08/05/19 Page 8 of 19
         Case 4:18-cv-00370-HFS Document
       Disputed. Defendant incorporates its responses to SOAF 106, 107 and 109. At the

point of April 17, 2018, Farmers' counsel divined that "Ms. McClune did not submit all of

her medical records pertaining to the left shoulder..." (Ex. M, at P000174). Specifically

Farmers' counsel noted records related to the June 2015 MRI were missing. As noted above,

Plaintiff did not provide Farmers with the May 29,2015, visit to Dr. Eubanks-Meng prior to

filing suit. Plaintiff's contention implies that Farmers' counsel should have been able to

exactly pinpoint what Plaintiff had not provided to Farmers in its evaluation of the claim,

though she has a duty to cooperate with Farmers under the policy.

       1 12.   Farmers also then requested Plaintiff execute another medical authorization, Ex. M,

although Farmers' still had the valid authorization Plaintiff provided to Farmers on January 22,

2015 for 11 separate medical providers including but not limited to Dr. Kathleen Eubanks-Meng

who requested the June 25, 2015 MRI of Plaintiff's left shoulder, Diagnostic Imaging where that

MRI was performed and Dr. Krirk McCullough and his practice group Orthopedic Sports Medicine

of KC [Ex. 5 — Plaintiff's Med Auth to Farmers at P000227-000234].

       Disputed as incomplete, misleading, and also immaterial. Defendant incorporates its

responses to Plaintiff's SOAF 101, 102, and 106.

       1 13.   Farmers also then proposed to take Plaintiff's examination under oath at some

unspecified point in the future after it collected these medical records again, and submitted them

to an expert for review, despite the fact that Farmers had completed its evaluation of Plaintiff's

claim seven months earlier. Ex. M.

       It is undisputed that Farmers requested to take Plaintiff's examination under oath.

It is undisputed that Farmers indicated it would provide Plaintiff's medical records to an

expert for an opinion. (Ex. M). The remainder of this contention is disputed due to being




                                                9
        Case 4:18-cv-00370-HFS Document 70 Filed 08/05/19 Page 9 of 19
incomplete and argumentative.           Plaintiff did not respond to Farmers' request by

cooperating.     Had Plaintiff responded by indicating she would not provide records

 previously provided, Farmers would have made no objection. Instead, it is undisputed that

Plaintiff sued rather than responding. As was required by the circumstances, Farmers

requested additional information to evaluate the claim, and Farmers was not provided

important records before suit was filed. Farmers' evaluation was not complete. Defendant

incorporates its responses to Plaintiff's SOAF 101, 106, and 107.

        1 14.   Farmers did not talk with JoAnn Miller until approximately one month before her

deposition in this case on May 22, 2019. [Ex. P — Kyle depo at pgs. 73-74 and Ex. 1 — Depo of

Joann Miller (at fault driver) at pgs. 41, 44-47].

        Undisputed, but immaterial. Plaintiff sued Farmers before its evaluation could be

completed.

        1 15.   Farmers' never interviewed the police officer who took the accident report. [Ex. P

— Kyle depo at pgs. 72-74].

        Undisputed but incomplete, and also immaterial. As Ken Kyle testified, in his

experience, the police report generally contains the extent of what the officer learned, and

the officer was not present at the scene anyway. (Ex, P,73:11 — 75:2).

        1 16.   Farmers did not talk to any QuikTrip employees. [Ex. P — Kyle depo at pg. 73].

        Undisputed but incomplete, and also immaterial. The police report suggests no

QuikTrip employees witnessed the incident and states no cameras cover the area in question.

(Ex. R,Police Report)

        1 17.   Farmers never used the authorization that Mary Loui McClune executed on or about

 January 22, 2015 at Farmers' request [Ex. P — Kyle depo at pg. 79-80].




        Case 4:18-cv-00370-HFS Document1070 Filed 08/05/19 Page 10 of 19
        Undisputed but incomplete and misleading. Defendant incorporates its responses to

Plaintiff's SOAF 101, 102, 104, and 105.

        1 18.   Plaintiff's first complaint about left shoulder pain to Dr. Eubanks-Meng occurred

on May 29, 2015 when Plaintiff's "Chief Complaint" was "left shoulder pain..." that "developed

several weeks ago. The discomfort is currently 6/10 intensity and waxes and wanes in severity...".

"...She has a prior history for rotator cuff repair to the opposite shoulder and feels like this is the

same type of pain." [Ex.6 — Records of Dr. Kathleen Eubanks-Meng — Clay Platte Family Clinic

at McClune0413-419].

        Undisputed that the quoted records so state. Undisputed that this is the earliest

medical record known to Farmers relating to Plaintiff's complaints of left shoulder pain.

The records also state that Plaintiff presented "for evaluation of a 3 day history of left

shoulder pain..."(Ex. 6, at MCCLUNE0413).

        1 19.   Plaintiff's left shoulder pain later increased, her range of motion decreased and Dr.

Eubanks Meng diagnosed "...Rotator Cuff syndrome ofshoulder...Impingement syndrome ofthe

shoulder..." and ordered an MRI of McClune's left shoulder [Ex. 6 — Records of Dr. Kathleen

Eubanks-Meng — Clay Platte Family Clinic at McClune 0423, 0427].

        Undisputed that the quoted records so state, but the quoted records do not provide

full context. It is notable these records also state that "she has completed physical therapy

and had one steroid injection into the joint." (Ex. 6, at MCCLUNE0423). To Farmers

knowledge, it has not been provided with records related to physical therapy or steroid

injections for the left shoulder prior to June 19, 2015, or an authorization to obtain them.

Also, on October 29, 2015, Plaintiff's orthopedic specialist, Dr. McCullough, found "[n]o

appreciable rotator cuff tearing" in the June 2015 MRI. (Ex. F, at P000050).




                                      1 170 Filed 08/05/19 Page 11 of 19
         Case 4:18-cv-00370-HFS Document
       120.    On June 25, 2015, an MRI of Plaintiff's left shoulder showed the presence of

effusion [fluid] in the subacromial bursa and suggested a partial tear of the supraspinatus tendon

of McClune's left rotator cuff. [Ex. G at P000093-94, 97, 100; Ex. 4 Depo at pg. 128:15-25;

 130:24-135:21].

       Disputed. Plaintiff's own expert admitted he is drawing inferences about the presence

of fluid, and that the MM report does not affirmatively state that a rotator cuff tear is

present. (Ex. S, Additional pages of Dr. MacMillon Depo, at 138:5-11). Dr. MacMillan also

admitted that a rotator cuff tear is not the only way fluid gets into the subacromial space.

(Ex. S, at 137:22-24). The radiologist reading the 2015 MRI did not mention a "tear"

anywhere in the "impression" section of the report. (Ex. S, at 141:24 — 142:1). That same

radiologist read a previous MRI of Plaintiff's right shoulder, and clearly made affirmative

statements about the presence of a rotator cuff tear. (Ex. S, at 142:2-25). Also, on October

29, 2015, Plaintiff's orthopedic specialist, Dr. McCullough,found "[n]° appreciable rotator

cuff tearing" in the June 2015 MM. (Ex. F, at P000050). Pre-suit, there were issues

surrounding the left shoulder condition that merited further evaluation and an EUO. (Ex.

P., at 141:17 — 142:1).

                                          ARGUMENT

I.     FARMERS
             'EVALUATION WAS NOT COMPLETE BEFORE PLAINTIFF FILED SUIT.

       Plaintiff argues that Farmers "completed its evaluation of Plaintiff's claim without even

requesting an EUO." (Doc 69, at 32). Plaintiff relies on one cherry-picked statement in Mr. Kyle's

letter of November 7, 2017, for this proposition. The complete record contradicts Plaintiff's

contention. Plaintiff's argument also relies on the premise that Farmers' EUO request first arrived




                                                12
        Case 4:18-cv-00370-HFS Document 70 Filed 08/05/19 Page 12 of 19
in April 2018, giving the misleading impression that Farmers was tardy in making this request.

An analysis of the undisputed timeline disproves these misimpressions:

   • June 29, 2016 — Plaintiff's first demand for $400,000 for settlement of her UIM claim.

   • July 5, 2016(6 days later) — Farmers responds with its first offer.

   • July 11, 2017(over one year later) — Plaintiff responds with another demand for $500,000,

       for the first time suggesting she has left shoulder issues.

   • July 26, 2017(15 days later) — Farmers responds requesting more information.

   • October 20, 2017 (slightly less than 3 months later) — Plaintiff provides additional

       information, but does not provide the May 29, 2015, visit with Dr. Eubanks-Meng.

   • November 7, 2017 (18 days later) — Farmers responds with its second offer, which was

      "[biased on the information provided."

   • February 26, 2018 — Farmers follows up on its November 7 letter due to lack of response.

   • March 12, 2018 (slightly less than 4 months after November 7) — Plaintiff responds to

       Farmers' second offer with more adversarial language and demanding $450,000. At this

       point, Mr. Kyle believed he needed to "get assistance with the evaluation" and to "make

       sure [he] had all the information." He was also concerned about the "gigantic difference"

       in the parties' valuation of the claim.

   • March 14, 2018 (2 days later) — Consistent with Mr. Kyle's testimony about needing to

       investigate further, Farmers responds, saying it cannot accept or reject this demand, and

       that it would be "referring the claim to counsel for assistance in evaluating and responding

       to the demand." Farmers clearly communicated to Plaintiff that more evaluation was

       necessary in light of the "gigantic difference" between the parties.




                                    13
       Case 4:18-cv-00370-HFS Document 70 Filed 08/05/19 Page 13 of 19
   • April 17, 2018 (slightly over one month later) — consistent with Farmers' previous

       correspondence, Farmers' counsel sends a letter requesting complete medical

       documentation and an EUO. Farmers' counsel makes clear it intends to ask for a medical

       expert's assistance on this matter. Farmers' counsel requests Plaintiffs counsel contact

       him to "set a mutually agreeable time" for the examination under oath, rather than

       unilaterally scheduling the event. (Ex. M)

   • April 23, 2018, 12:27 PM — Plaintiff's counsel unquestionably received and reviewed the

       request for more documentation and an EUO. (Ex. M)

   • April 23, 2018, 4:08 PM — Plaintiff filed suit against Farmers.(Ex. N)

   • April 24, 2018 — Plaintiffs counsel sent a letter claiming to have filed suit after receiving

       Farmers' requests for her cooperation and an EUO, despite clear evidence to the contrary.

       In this letter, Plaintiff refuses to submit to an EUO or provide additional documentation.

       Prejudice to Farmers and Farmers' diligence in seeking Plaintiffs compliance are

demonstrated by these facts and the undisputed timeline. Overall, the total time period between

Plaintiffs communications and Farmers' responses amounted to only around 75 days (if you

include the 34 days when Farmers' counsel got up to speed and requested the EUO and additional

documents, which followed a response two days after that demand saying the demand could not

be accepted or rejected in light of the need for further evaluation). However, the total delay

between Farmers' communications and Plaintiffs responses to those communications amounted

to approximately 1 year and 7 months.

       Thus, the record as a whole is clear. On November 7, 2017, Mr. Kyle felt comfortable

making an offer based on what he knew at that time. Circumstances changed on March 12, 2018,

due to the "gigantic difference" in the parties' valuation. Mr. Kyle clearly communicated that




                                    14
       Case 4:18-cv-00370-HFS Document 70 Filed 08/05/19 Page 14 of 19
more investigation, with the assistance of counsel, was required. Plaintiff cites to no authority or

policy language to support the contention that Farmers could not continue its investigation and

evaluation after this time, and certainly no authority that justifies her filing suit immediately after

getting the request for her EUO.

        The inescapable truth is that Plaintiff sued Farmers almost immediately after her EUO

was requested, although her counsel knew of the request and then represented, despite contrary

evidence,that he filed suit before receiving that letter. This deprived Farmers ofthe ability to fully

evaluate and make a final determination on the claim. (Ex. P., at 130:5-17; 137:24 — 138:11;

140:21 — 141:3). "This failure to comply denied [Farmers] the opportunity to complete its

investigation," which is "prejudicial as matter of law." Chaudhri v. State Auto Prop. & Cas. Ins.

Co., No. 4:17-CV-00703-DGK, 2019 WL 1519307, at *3 (W.D. Mo. Apr. 8, 2019) (granting

summary judgment). See also Roller v. Am. Modern Home Ins. Co., 484 S.W.3d 110, 117(Mo.

Ct. App. 2015)(granting summary judgment); Wiles v. Capitol Indem. Corp., 215 F. Supp. 2d

1029, 1032(E.D. Mo. 2001)(granting summary judgment).

       Plaintiff denied Farmers its right to ensure it had all the records related to her left shoulder

condition (which it did not), to take her EUO and assess the facts of the accident and her left

shoulder condition, and to get assistance from a medical expert in evaluating and making a decision

on her claim. In other words, Farmers was prejudicially deprived of its contractual right to

Plaintiff's cooperation in the claim investigation, despite its attempts to secure such cooperation.

II.    PLAINTIFF 'S RESPONSE FOCUSES ON PRODUCTION OF THE JUNE 2015 MRI, BUT THE
       ISSUE IS FAILURE TO PRODUCE A MAY 29,2015,VISIT TO DR.EUBANKS-MENG BEFORE
       SHE SUED.

       Farmers contends that Plaintiff's visit to Dr. Eubanks-Meng in which she ordered the June

2015 MRI was not produced before she sued. Chasing windmills, Plaintiff's response focuses on




                                     1570 Filed 08/05/19 Page 15 of 19
        Case 4:18-cv-00370-HFS Document
whether the June 2015 MRI itself was produced pre-suit. (See Doc 69, at 28-29, 32). In reality,

Farmers' argument is based on the fact that Dr. Eubanks-Meng's medical records from May 29,

2015, attached by Plaintiff in Exhibit 6 to her response, were not produced pre-suit. Plaintiff has

not supplied any facts that dispute this contention. In fact, she has also pointed out additional

physical therapy and steroid injection records that Farmers, even today, has not received. (See

Exhibit 6, at MCCLUNE 0423).

         Plaintiff also argues that Mr. Kyle should have obtained these records with an authorization

she provided in connection with the handling of her MPC claim. But there is no dispute that the

MPC and UIM claims are handled separately. There is no dispute that her MPC claim was settled

as early as August of 2015, well before she even made her first UIM demand to Farmers. Finally,

the summary judgment record clearly shows that Plaintiff's counsel and Ken Kyle established a

course ofconduct whereby Plaintiff would supply him the records. Not once did Plaintiff's counsel

suggest Mr. Kyle use an authorization to obtain the records instead of requesting the Plaintiff

provide them.1

         It was incumbent on Plaintiff to insist that Mr. Kyle use that authorization to satisfy her

cooperation duties.         The applicable policy contains a general requirement that Plaintiff

"[c]ooperate with us an assist us in any matter concerning a claim or suit." (See Ex. 0, at

FARMERS 00010). Provisions like this require cooperation in "a multitude of matters other than

those specified in the policy ... depending upon the particular facts in the particular case." Med.

Protective Co. v. Bubenik, 594 F.3d 1047, 1052 (8th Cir. 2010)(quoting Missouri Sup. Ct. in




  In any event, under 45 C.F.R. § 164.508(b)(2), the authorization had expired when the MPC claim was settled, so
the authorization was not valid for almost a year before Plaintiff first submitted her demand related to her UIM claim
to Farmers. See response to SOAF 102.


                                      16
         Case 4:18-cv-00370-HFS Document 70 Filed 08/05/19 Page 16 of 19
 Meyers v. Smith, 375 S.W.2d 9, 15 (Mo.1964)). In other words, a general cooperation clause

requires considerations of"common sense" to assess what is required. See id.

        Such common sense cooperation in this context would include, for example: (1)

 communicating with Mr. Kyle that he should use an authorization rather than request records from

the Plaintiff in light of previously established course of conduct;(2) providing Farmers all records

related to the critical June 2015 MRI,including the May 29,2015, visit where Dr. Eubanks-Meng's

requested it;(3)submitting to an EUO and providing additional documents once Farmers' counsel

requested them, or at least communicating with Farmers' counsel if it was believed the request

 could be more narrowly tailored in the circumstances rather than immediatelyfiling suit; and/or

(4) refraining from immediately filing suit and then claiming Farmers' request for an EUO and

 additional documentation was not received before suit was filed, despite clear evidence to the

contrary. After all, truthfulness is the "keystone" of cooperation. Drennen v. Wren, 416 S.W.2d

229, 233(Mo. App. 1967).

        The issue of cooperation in the insurance context is akin to a prosecutor's duty to disclose

 exculpatory evidence. In that context, Justice Ginsburg stated for the Supreme Court:"A rule thus

 declaring 'prosecutor may hide, defendant must seek,' is not tenable in a system constitutionally

 bound to accord defendants due process." Banks v. Dretke, 540 U.S. 668, 696, 124 S. Ct. 1256,

 1275, 157 L. Ed. 2d 1166 (2004). So it is here. Cooperation provisions are designed to "enable

 the [insurance] company to possess itself of all knowledge, and all information as to other sources

 of knowledge, in regard to facts, material to their rights, to enable them to decide upon their

 obligations..." Wiles, 215 F.Supp.2d at 1032. Allowing a situation where "insured may hide,

 Farmers must seek" is not tenable in a system that requires the insured's cooperation.




                                       17
         Case 4:18-cv-00370-HFS Document 70 Filed 08/05/19 Page 17 of 19
                                              CONCLUSION

       Overall, Plaintiff's non-cooperation went to the heart ofthe matter by denying Farmers the

ability to fully investigate her left shoulder complaints, complete its evaluation, and render a final

decision on the claim. Contrary to Plaintiff's assertions, the undisputed timeline clearly shows

that Farmers was diligent in seeking her cooperation. She responded by suing Farmers almost

immediately after Farmers requested her EUO, and her counsel represented he had not received

Farmers' request before filing suit, which has now been abandoned as an excuse for non-

compliance with the policy conditions. In other words, Farmers had no opportunity to make more

than one request for an EUO. This is the quintessential case of non-cooperation, and merits

summary judgment for Farmers.



                                               Respectfully submitted,

                                               BROWN & JAMES,P.C.


                                               /s/ Timothy J. Wolf
                                               Timothy J. Wolf,#53099
                                               Benjamin S. McIntosh, #68248
                                               800 Market Street, 11th Floor
                                               St. Louis, MO 63101-2501
                                               314-421-3400
                                               314-421-3128 - FAX
                                               twolf@bjpc.com
                                               Attorneyfor Defendant Farmers Insurance
                                               Company, Inc.




                                     18
        Case 4:18-cv-00370-HFS Document 70 Filed 08/05/19 Page 18 of 19
                               CERTIFICATE OF SERVICE

       The undersigned certifies that a true and correct copy of the foregoing was sent via the
Court's electronic filing system this 5th day of August, 2019, to:

Andrew H. McCue                                 Michael L. Wilson
Louis C. Accurso                                Wilson Law Firm
The Accurso Law Firm                            6247 Brookside Blvd., Suite 226
4646 Roanoke Parkway                            Kansas City, MO 64113
Kansas City, MO 64112                           mlwilson@kc.rr.com
amccue@accursolaw.com                           Attorneysfor Plaintiff
laccurso@accursolaw.com
Attorneysfor Plaintiff


#21270705.1
                                           /s/ Timothy J. Wolf




                                     19
       Case 4:18-cv-00370-HFS Document 70 Filed 08/05/19 Page 19 of 19
